DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "ridges" that form a 0 degree angle with "the bottom plane of the cemented carbide" of claims 10 & 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 6-12, 14, & 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 recite both "the end surface of the diamond composite layer" and "the edge of the diamond composite layer". Even though these features lack antecedent basis earlier in the claims, "the end surface" and "the edge" appear to reasonably be inherent features of the "diamond composite layer" (it must inherently have a boundary), and "inherent components of elements recited have antecedent basis in the recitation of the components themselves" (MPEP §2173.05(e)). Therefore the examiner holds these recitations as meeting the 112(b) requirement. The examiner notes them here, however, for the purposes of the dependent claims discussed below.

Claim 2 recite "the circumferential edge". This is indefinite because it is unclear how or if it differs from the "edge" already recited in parent claim 1, as discussed above. Consistent nomenclature should be used through any given claim set.

Claim 4 recites "one of the ridges is arranged along the radial direction". This is indefinite because it is unclear how or if this limitation differs from / further narrows parent claim 3, which already requires "the ridges extend radially". In other words, it is unclear in light of the specification how or if "extending radially" differs from "arranged along the radial direction". Parent claim 3 already requires all the ridges "extend radially", so the limitation of claim 4 does not appear to further narrow the claim. Further, the differing phrasing between claims 3 & 4 implies some difference, but that difference is unclear.

Claim 6 recites "at least two groups of ridges, each group of ridges composed of at least two ridges". It is unclear if these include the "at least two ridges" already recited in parent claim 1, or if they are in addition to those two prior recited ridges.

Claim 7 recites "the middle area of the end surface". This is indefinite because the claims do not require a round or symmetrical shape of the "end surface" and therefore there is not inherently a "middle area" of it. Further, the phrase "middle area" implies a surface expanding from the geometric middle. But what constitutes the "middle area" is not defined in the claim.

Claim 8 is held as indefinite because it is unclear how or if the "two inclined surfaces [between each ridge]" and "groove [disposed] between the adjacent inclined surfaces" differs from the "concave cutting edge portion" already recited in parent claim 1 as being between the ridges. These appear to be the same features in light of the specification.

Claim 9 is held as indefinite because the phrase "the expanding ends" lacks antecedent basis earlier in the claims, nor are they inherently required.

Claim 10 is held as indefinite for three reasons. First, "the bottom plane of the cemented carbide" does have inherent antecedent basis as discussed for claim 1 above. 
Second, the recitation of "an inclined angle [that] ranges from 0 to 20 degrees" is indefinite because zero degrees is not inclined. It is parallel.
Finally, the claim appears to require that the "ridges" extend clear to the cemented carbide. However this is not shown in the drawings, and would appear to be contradictory to the recitation of claim 1 that the "ridges" are on the "diamond composite layer".

Claim 11 is held as indefinite for two reasons. First, it recites an "inclined angle" of "0 degrees", which is held as indefinite as described for claim 10 above. Second, the phrase "the inclined angle is 0 or 15 degrees" implies a selection between just those two angles, and nothing between. While this is not improper per se, it is unclear in light of the specification if it is Applicant's intent to require only one or the other, or if it is a grammar artifact from translation into English from the original language and is intended to recite a range of between them. Written elaboration and/or amendments from Applicant are respectfully requested.

Claim 12 recites "the inclined angle between the two adjacent ridges". Neither "the inclined angle" nor "the two adjacent ridges" have antecedent basis in parent claim 1. 

Claim 14 recites "the expanding end", which lacks proper antecedent basis in parent claim 1. Similarly, while there are "converging ends" recited in claim 1, claim 14 recites the singular "converging end", which is apparently directed to the "conical surface". 
 Further, it is unclear how or if the "conical surface" of which "the ridges are parts of" as recited in claim 14 differ from the "shape of the ridges" in parent claim 13. In other words, claim 14 requires that the "ridges are parts of a conical surface" and also recites "conical ridges". But parent claim 13 recites that the ridges may be "a line, a plane, a cambered surface, and a gradual curved surface". A "plane" would appear to require a flat surface excluded by the "conical surface" / "conical ridges" of claim 14, and the "cambered / gradual curved surface" appears unclear (and possibly redundant) to the "conical surface" / "conical ridges" of claim 14.

Claim 16 is held as indefinite because parent claim 15 recites "a range of 1 mm to 4 mm" while claim 16 recites "1.5 mm or 2 mm". While this is not improper per se, it is unclear in light of the specification if it is Applicant's intent to require only one or the other, or if it is a grammar artifact from translation into English from the original language and is intended to recite a range of "1.5 mm to 2 mm". Written elaboration and/or amendments from Applicant are respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 13, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,054,246 (Phaal).
Independent claim 1: Phaal discloses a multiple ridge diamond compact for a drill bit (figs 1-3 & 5), comprising a cemented carbide substrate ("cemented carbide support 18" - col 3:45-46) and a diamond composite layer (upper abrasive compact layer, generally denoted by surfaces 10, 12, 14, & 16; first full ¶ of col 3 & col 3:39-48), wherein the end surface of the diamond composite layer (surface 10 appears to be the upper surface of the diamond layer) is provided with at least two ridges (ridges 
    PNG
    media_image1.png
    762
    953
    media_image1.png
    Greyscale
formed by "grooves 20") angled relative to each other (a large number of the ridges defined by "grooves 20" can reasonably be said to be angled relative to each other, as indicated by the annotated version of fig 3, included here), and converging ends of two adjacent ridges (ibid) extend to the edge of the diamond composite layer (as indicated above; these ridges converge at edge 14) to form a concave cutting edge portion on the edge (the groove 20 formed between the above indicated ridges, which is concave and at the edge 14).

Dependent claims 5, 13, 17, & 18: Phaal further discloses
Claim 5: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the ridges constitute a polygon (the ridges are polygonal shaped as shown in figs 1-3 & 5).

Claim 13: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the shape of the ridges is one of a line (the ridges can reasonably be called a "line"), a plane (the upper surface of the ridges is planar as shown in figs 1-3 & 5), a cambered surface, and a gradual curved surface.

Claim 17: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the radial cross section of the diamond compact is circular (figs 1 & 5) or elliptical.

Claim 18: A drill bit, comprising the multiple ridge diamond compact for a drill bit according to claim 1 (col 3:32-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,054,246 (Phaal) in view of US 5,173,090 (Scott).
Claim 2: Phaal discloses all the limitations of the parent claim but does not expressly disclose a chamfered edge on the diamond table. However Scott discloses diamond cutters (abstract) for use on a rotary drag bit (fig 12; the same type as taught by Phaal: col 3:32-34) that have chamfered edges compact (figs 3-6; col 6:12-19). Phaal is modified by Scott to include this chamfered at edge 14, resulting in the claimed limitations: a tapered surface formed at the circumferential edge (14 of Phaal) of the diamond composite layer, and the tapered surface and the converging ends of the two adjacent ridges (as cited for claim 1 above) constitute the cutting edge portion ("The edge 14 of the surface 10 provides the cutting edge" - col 3:43-44).
Therefore it would have been obvious to one of ordinary skill to use the chamfered edges taught by Scott on the insert taught by Phaal. These are common for diamond inserts, as is exceedingly well known and expressly taught by Phaal for gage and heel cutters (col 6:12-32).


Claims 1, 3, 4, & 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0182947 (Bhatia) in view of US 4,694,918 (Hall).
Independent claim 1: Bhatia discloses a multiple ridge (figs 14 & 15) diamond compact (¶ 86) for a drill bit, comprising
a substrate (1410 / 1510) and a diamond composite layer (1420 & 1520; ¶ 86), wherein the end surface of the diamond layer (upper surface of 1420 / 1520, including the tip and the conical sides, all of which are the end surface of the upper cutting layer) is provided with at least two ridges (the ridges which form 1460 in fig 14: generally lobes 1422. The ridges which form 1569 in fig 15: 1523) angled relative to each other (clearly shown in both figs 14 & 15), and converging ends of two adjacent ridges extend to the edge of the diamond composite layer (the lobes of fig 14 meet at the edge of 1420; same for 1523 in fig 15) to form a concave cutting edge portion on the edge (1460 and 1569 both define a concavity that extends to the edge of the upper layer).
While Bhatia discloses that the "[c]utting elements of the present disclosure may be formed of… tungsten carbide with a super-abrasive material surface, such as polycrystalline diamond" (¶ 86). The examiner notes that this arrangement is conventional and exceedingly well understood. It is well known in the art to use a cemented carbide substrate with a polycrystalline diamond cutting table attached thereto. That said, Bhatia does not expressly disclose that the substrate is cemented carbide, nor is it clearly taught that the upper cutting layer is the polycrystalline diamond.
Hall teaches a cutting insert with a substrate formed of cemented carbide and a diamond composite cutting outer layer (abstract & ¶ bridging cols 3 & 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a cemented carbide substrate and diamond composite cutter table as taught by Hall for the insert taught by Bhatia. As mentioned above, Bhatia already discloses that the inserts may generally comprise this form (¶ 86) and Hall makes it explicitly clear that such structure is know for such inserts (as cited above).

Dependent claims 3, 4, & 6-18: The combination further discloses
Claim 3: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the ridges extend radially (lobes 1422 extend radially in fig 14; same for 1523 in fig 15).

Claim 4: The multiple ridge diamond compact for a drill bit according to claim 3, wherein there are at least three ridges (figs 14 & 15), and one of the ridges is arranged along the radial direction of the diamond composite layer (lobes 1422 extend radially in fig 14; same for 1523 in fig 15).
	Claim 6: The multiple ridge diamond compact for a drill bit according to claim 1, wherein there are at least two groups of ridges (Plurality of groups of lobes 1422 shown in fig 14-a. Plurality of sets of 1523 shown in fig 15-2 for each "relief 1560"), each group of ridges is composed of at least two ridges (left and right on each side of 1460 - fig 14-1 / 1569 - fig 15-2) angled relative to each other (ibid), and adjacent expanding ends of adjacent groups of ridges intersect in pairs (expanding upper ends of lobes 1422 intersect in fig 14-a) within the end surface of the diamond composite layer (ibid).

Claim 7: The multiple ridge diamond compact for a drill bit according to claim 6, wherein the groups of ridges are evenly arranged along the circumference of the diamond composite layer (figs 14-1 & 15-2; ¶ 45), and the intersection of the expanding ends of (fig 14-1 at 1424).

Claim 8: The multiple ridge diamond compact for a drill bit according to claim 1, wherein each ridge is formed by the intersection of two inclined surfaces (wall surfaces that define neighboring plurality of 1460  on each side of lobes 1422 in fig 14-1. 1523 in fig 15-2 is defined by two inclines, one that ends at 1569, and the other which ends at the lobes between the plurality of 1560), and a groove are disposed between adjacent inclined surfaces (1460, fig 14-1; 1569, fig 15-2) which are located between two adjacent ridges (ibid).

Claim 9: The multiple ridge diamond compact for a drill bit according to claim 3, wherein the expanding ends of the ridges (upper ends of 1422 in fig 14-1; upper ends of 1523 in fig 15-2) are higher than the converging ends of the ridges (due to the conical nature of the insert, the upper ends are naturally higher than the lower converging ends).

Claim 10: The multiple ridge diamond compact for a drill bit according to claim 1, wherein an inclined angle between the ridges (the ridges extend along the conical surface of the cutting tip) and the bottom plane (drawn to the bottom of the cutter substrate) of the cemented carbide ranges from 0 to 20 degrees (discussed below). As shown in the annotated version of fig 14-1 below, the "bottom plane of the cemented carbide" is drawn to the lower end of the cuter. The ridges extend along and define the 
    PNG
    media_image2.png
    347
    410
    media_image2.png
    Greyscale
geometry, angle X = 180 - 90 - α. Angle α "may range from a low of about 30°, about 45°, about 60°, or about 75°, to a high of about 90°, about 105°, about 120°, about 135°, or more" (¶ 80). Any angle α of 70° or greater results in angle x being 20 degrees or less, and Bhatia expressly discloses many angles greater than 70° as quoted above.

Claim 11: The multiple ridge diamond compact for a drill bit according to claim 10, wherein the inclined angle is 0 or 15 degrees (as described for claim 10 above, an angle α of 75 degrees or greater will produce this, and 75 degrees is expressly taught: ¶ 80).

Claim 12: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the inclined angle between the two adjacent ridges (in light of the 112(b) rejection of this claim as discussed above, the limitations have been interpreted as best able. The "two adjacent ridges" is interpreted to be a pair of ridges that define the concavity between them. The "inclined angle" is therefore the angle between these ridges) ranges from 10 degrees to 90 degrees ("Some reliefs… may include a... V-shaped [channel]. According to some embodiments, reliefs may have various geometries, and each relief may have at least two surfaces that intersect (e.g., a side surface with a base surface or another side surface). In some embodiments, the at least two surfaces may intersect at an angle" - ¶ 78).
	Bhatia does not expressly disclose that than angle might be. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to make the angle between 10 and 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Bhatia clearly regards this as result effective, given the variations discussed in ¶ 78 and throughout the specification.

Claim 13: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the shape of the ridges is one of a line (1523 in fig 15-2 would appear to qualify as a line), a plane, a cambered surface (1422, fig 14-1; 1523, fig 15-2), and a gradual curved surface (1422, fig 14-1; 1523, fig 15-2).

Claim 14: In light of the several 112(b) issues identified in claim 14 as discussed above, the limitations have been interpreted as best able. Bhatia further discloses the ridges are parts of a conical surface (the ridges of figs 14-1 & 15-2 are all part of a larger conical surface), and the conical ridges are tapered from the expanding end (drawn to the lower expanded end of the conical surface) toward the converging end (drawn to the upper narrowed end of the conical surface where the lobes converge at 1424 / 1524). As defined here, the upper end of the conical surface is tapered relative to the lower end of the conical surface.
	The examiner acknowledges that this is a broader interpretation. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.

	Claim 15: Bhatia discloses that the cutting edge portion has a width ("as shown, the grooves 1460 may have a width W.sub.R that gradually decreases along the radial distance of each groove 1460" - ¶ 79) but does not expressly disclose the range of the width. However Bhatia does disclose that the width of the groove decreases as it approaches the cutting edge (ibid). It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to try a width in the range of 1 mm to 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Bhatia already discloses that the width narrows to the edge, thus suggesting to the reader a small width; a suggestion that is also conveyed by the drawings.

	Claim 16: In light of the 112(b) rejection of this claim above, the limitations has been interpreted as best able. The broader interpretation is that the claim recite a narrower range of 1.5 mm to 2 mm. However, even with the narrower alternative interpretation of 1.5 mm or 2 mm, Bhatia is held to reasonably suggest the obviousness of this width as discussed for claim 15 above. The alternative nature of the phrasing suggests a lack of criticality. However, if Applicant intends the alterative "or" language of the claim, the examiner notes MPEP §716.02(d) which discusses how to demonstrate criticality.

Claim 17: The multiple ridge diamond compact for a drill bit according to claim 1, wherein the radial cross section of the diamond compact is circular (fig 2 clearly shows circular cross-section of the individual cutters 100) or elliptical.

Claim 18: A drill bit, comprising the multiple ridge diamond compact for a drill bit according to claim 1 (figs 1 & 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676